I cannot agree in the result to which a majority of my brethren have arrived. This is not merely a question about the examination of a witness. It is a question of personal liberty. The plaintiff has been arrested; and, as I think, without lawful authority. The necessary facts were to be shown, to the satisfaction of the officer, by the oath of the receiver, "or other competent proof." (2 R.S. 43, § 12.) Information and belief that a man owes a particular debt, or that he has money or property in his hands belonging to another, are no proof whatever of the fact: especially where as in this case, the deponent tells who gave him the information, and assigns no reason for not producing the affidavit of his informant. The recorder had no right to be satisfied without some proof; and there was none at all.
I do not doubt that the defendants acted honestly, and without any improper intentions; but that is not enough where a man has been imprisoned without authority.
Judgment reversed. *Page 341